                                                             USDC-SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
                                                            DOC#:
                                                            DATE FILED:
                                                                                I/ /S Il,o ·
JANE FAZZALARI,

                             Plaintiff,
                                                              No. 19-CV-7457 (RA)
                       V.
                                                                     ORDER
ALTIERRE CORPORATION,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court has been informed that this case has been settled. Accordingly, it is hereby:

         ORDERED that the initial conference scheduled for January 24, 2020 is adjourned sine die

and that the above-captioned action is discontinued without costs to any party and without prejudice

to restoring the action to this Court's docket if the application to restore the action is made within

thirty (30) days. Any application to reopen this action must be filed within thirty (30) days of this

order, and any application filed thereafter may be denied solely on that basis. If the parties seek to

have the Court retain jurisdiction to enforce a settlement agreement, the terms of the agreement

must be placed on the public record and "so ordered" by the Court within the same thirty-day

period. See Hendrickson v. United States, 791 F.3d 354,358 (2d Cir. 2015). The Clerk of Court is

respectfully directed to close this case.

SO ORDERED.

Dated:    January 15, 2020
          New York, New York
                                                 Ronnie   U;-----~/
                                                 United States District Judge
